Citation Nr: 1035361	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-27 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as chloracne, as a result of exposure to herbicides.  

2.  Entitlement to an initial rating in excess of 30 percent for 
the Veteran's service-connected posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service with the United States Army from 
March 1971 to April 1972, to include a tour of duty in Vietnam.  
The Veteran was awarded the Combat Infantryman Badge (CIB). 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied entitlement to the benefits sought on appeal.  
The Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In June 2010 the Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge, held at the RO.  A 
transcript of that proceeding has been associated with the claims 
file.

The issues of entitlement to individual unemployability and 
entitlement to service connection for a brain tumor have been 
raised by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

Remand is required for compliance with VA's Duty to assist the 
Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

A.  Skin Disorder

The Veteran has claimed entitlement to service connection for a 
skin disorder, alleging that his current skin disorder is due to 
in-service exposure to Agent Orange that resulted in chloracne.  

The Veteran served in Vietnam, as is evidence by his service 
treatment  and personnel records.  These treatment records, 
including entrance and exit examinations, do not show any 
diagnosis of or treatment for a skin condition, cysts or 
chloracne.  A VA examination from February 1973 also showed no 
skin disorder.

The first medical evidence of a skin disorder is in VA treatment 
records from August 2005.  Nevertheless, during the Veteran's 
June 2010 hearing before a Veterans Law Judge, and on his May 
2006 claim for benefits, he stated that he had skin cysts in 
service and that they have continued since then.  

The Veteran is competent to testify as to the presence of 
observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  His testimony is sufficient to require VA to obtain 
a medical opinion, as a current disability, an in-service event, 
and a possibility of a nexus are established.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

II.  PTSD

The Veteran has also claimed entitlement to an initial rating in 
excess of 30 percent for his service-connected posttraumatic 
stress disorder (PTSD).  The Veteran's most recent VA examination 
for posttraumatic stress disorder was in January 2007.  During 
the Veteran's June 2010 hearing before a Veterans Law Judge the 
Veteran indicated that his posttraumatic stress disorder has 
deteriorated since the January 2007 examination conducted more 
than three years ago.  VA treatment records also indicate 
potential worsening.  Where a Veteran claims that a disability is 
worse than when previously rated, and the available evidence is 
too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).  

Finally, VA records indicate the Veteran is in receipt of Social 
Security Disability benefits.  As these records may contain 
evidence and information regarding the severity of the Veteran's 
current disabilities, they are potentially relevant to the appeal 
before the Board, and must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from 
the VA medical center in Dallas, Texas, and 
all associated clinics, as well as any other 
VA identified in the record or by the 
Veteran.

2.  Take appropriate actions to obtain 
records related to the Veteran's grant of 
entitlement to Social Security Disability 
benefits.  If such records are unavailable, 
such must be certified in writing.

3.  Schedule the Veteran for a VA skin 
examination.  The claims file must be 
reviewed in conjunction with the examination.  
The examiner should identify all currently 
diagnosed skin disorders, to include stating 
whether chloracne or similar acniform disease 
is present.  The examiner should opine as to 
whether it is at least as likely as not that 
any such diagnosed skin condition is related 
to or aggravated by military service.  The 
examiner must discuss the competent and 
credible lay statements that cysts of the 
skin were treated in service.  The examiner 
should opine as to whether any diagnosed skin 
condition is at least as likely as not 
related to herbicide exposure in Vietnam.  A 
full and complete rationale for all opinions 
expressed must be provided.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Schedule the Veteran for a PTSD review 
examination.  The examiner should describe in 
detail the current status of the Veteran's 
service connected PTSD, to include comparison 
to his status on examination in 2007.

5.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


